
	
		II
		111th CONGRESS
		2d Session
		S. 3285
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2010
			Mrs. Lincoln (for
			 herself and Mr. Pryor) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To help certain communities adversely affected by FEMA's
		  flood mapping modernization program.
	
	
		1.Flood map modernization and
			 flood protection systems
			(a)Suspension of
			 mapping updatesNotwithstanding subsections (e) and (f) of
			 section 1360 of the National Flood Insurance Act of 1968 (42 U.S.C. 4101(e) and
			 (f)), the Administrator of the Federal Emergency Management Agency shall not
			 revise, update, or publish any flood insurance rate map under its Flood Map
			 Modernization Program (commonly referred to as Map Mod) for any
			 counties that are protected by a structure built or maintained by the Army
			 Corps of Engineers unless the affected owner of such structure or the community
			 protected by such structure—
				(1)has been formally notified of any
			 deficiencies in such structure; and
				(2)has been afforded 7 years to rectify any
			 such deficiencies that would affect the flood insurance rate map for the
			 geographic area in which such structure or community is located.
				(b)Limitation on
			 required purchase; suspension of premium increasesUntil
			 such time as the owner of a structure described in subsection (a) has been
			 afforded 7 years to rectify any identified deficiencies in the structure, and
			 notwithstanding the mandatory purchase requirements of sections 102 and 202 of
			 the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a, 4106), the
			 Administrator of the Federal Emergency Management Agency shall not—
				(1)require owners of property located in any
			 county described in subsection (a) who, prior to the date of enactment of this
			 Act were not required to purchase flood insurance, to purchase flood insurance;
			 and
				(2)for owners of property located in any
			 county described in subsection (a) that had purchased flood insurance prior to
			 the date of enactment of this Act, increase the risk premium rate charged for
			 such flood insurance.
				
